IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE      §
PETITION OF DEVIN COLEMAN § No. 253, 2015
FOR A WRIT OF MANDAMUS    §

                           Submitted: May 27, 2015
                            Decided: June 9, 2015

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                  ORDER

      This 9th day of June 2015, upon consideration of the petition of Devin

Coleman for a writ of mandamus, it appears to the Court that:

      (1)    The petitioner, Devin Coleman, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of

mandamus reversing the Superior Court Commissioner’s order denying

Coleman’s motion to recuse her from considering his pending motion for

postconviction relief. The State has filed an answer and motion to dismiss

Coleman’s petition. After careful consideration, we find that Coleman’s petition

manifestly fails to invoke this Court’s original jurisdiction. Accordingly, the

petition must be dismissed.

      (2)    A writ of mandamus is designed to compel a lower court to

perform a duty if it is shown that: (i) the complainant has a clear right to the

performance of the duty; (ii) no other adequate remedy is available; and (iii) the
trial court has arbitrarily failed or refused to perform its duty.1 A writ of

mandamus will not be issued “to compel a trial court to perform a particular

judicial function, to decide a matter in a particular way, or to dictate the control

of its docket.”2 A writ of mandamus is not warranted under the present

circumstances because recusal is a matter that is within the discretion of the

judicial officer whose recusal is sought.3 Moreover, Coleman may raise the

Commissioner’s denial of his motion in any appeal from a final order issued by

the Superior Court in the proceedings below.

          NOW, THEREFORE, IT IS ORDERED that the petition for the issuance

of an extraordinary writ of mandamus is DENIED.

                                               BY THE COURT:


                                               /s/ Karen L. Valihura
                                                      Justice




1
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
2
    Id.
3
    Id.

                                              2